Name: Council Directive 82/61/EEC of 26 January 1982 amending Directive 64/432/EEC as regards the period of validity of the derogations relating to brucellosis guarantees in trade in certain bovine animals as provided for in point E of Article 7 (1) thereof
 Type: Directive
 Subject Matter: means of agricultural production;  tariff policy;  agricultural activity;  agricultural policy;  trade policy
 Date Published: 1982-02-06

 Avis juridique important|31982L0061Council Directive 82/61/EEC of 26 January 1982 amending Directive 64/432/EEC as regards the period of validity of the derogations relating to brucellosis guarantees in trade in certain bovine animals as provided for in point E of Article 7 (1) thereof Official Journal L 029 , 06/02/1982 P. 0013 - 0014 Finnish special edition: Chapter 3 Volume 14 P. 0217 Spanish special edition: Chapter 03 Volume 24 P. 0183 Swedish special edition: Chapter 3 Volume 14 P. 0217 Portuguese special edition Chapter 03 Volume 24 P. 0183 *****COUNCIL DIRECTIVE of 26 January 1982 amending Directive 64/432/EEC as regards the period of validity of the derogations relating to brucellosis guarantees in trade in certain bovine animals as provided for in point E of Article 7 (1) thereof (82/61/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Council Directive 64/432/EEC (3), as last amended by Directive 81/476/EEC (2), adopted, in respect of intra-Community trade in bovine animals, health guarantees relating to brucellosis; whereas, however, point E of Article 7 (1) of that Directive allows Member States to grant specific derogations concerning trade in bovine animals which are intended for meat production and which are under 42 days of age or have been castrated before the age of four months; whereas trade in bovine animals should be facilitated whilst at the same time taking account of the current brucellosis situation in certain Member States; whereas these derogations may also be applied to bovine animals intended for slaughter; Whereas the Community is successfully applying an accelerated scheme for brucellosis eradication; Whereas, however, in certain Member States the total elimination of brucellosis has not yet been achieved, although it is expected that this objective will be realized within the next two years; Whereas it is therefore necessary to extend, until 31 December 1983, the period during which the derogation referred to in point E of Article 7 (1) may be granted, HAS ADOPTED THIS DIRECTIVE: Article 1 Point E of Article 7 (1) of Directive 64/432/EEC shall be replaced by the following: 'E. These provisions shall apply until 31 December 1983 unless a derogation is decided upon by the Council acting by a qualified majority on a proposal from the Commission.' Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive as from 1 January 1982. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 26 January 1982. For the Council The President L. TINDEMANS (1) Opinion delivered on 22 January 1982 (not yet published in the Official Journal). (2) Opinion delivered on 15 December 1981 (not yet published in the Official Journal). (3) OJ No 121, 29. 7. 1964, p. 1977/64. (4) OJ No L 186, 8. 7. 1981, p. 20.